 

FILED

UNITED STATES DISTRICT COURT January 27, 2020
EASTERN DISTRICT OF CALIFORNIA | ¢,c2x uspsiteicr court

EASTERN DISTRICT OF.
cae

 

 

 

UNITED STATES OF AMERICA, Case No. 2:20-mj-00010-EFB

Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

DANIEL PATRICK BOTT

Defendant.

 

 

TO: UNITED STATES MARSHAL:
_ This is to authorize and direct you to release DANIEL PATRICK BOTT Case

No. 2:20-mj-00010-EFB Charges 21 USC § 846 from custody for the following

reasons.

Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000 co-signed by

xX Unsecured Appearance Bond $
father, Patrick Bott

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on January 27, 2020 at 2:00 PM

. “ u é Yo

+

~ Magistrate Judge Kendall J. Newman
